


113 HR 3244 IH: First STEP Act
U.S. House of Representatives
2013-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
113th CONGRESS1st Session
H. R. 3244
IN THE HOUSE OF REPRESENTATIVES

October 4, 2013
Ms. Esty introduced the following bill; which was referred to the Committee on Science, Space, and Technology

A BILL
To amend the National Institute of Standards and Technology Act to provide support for organizations to promote the Manufacturing Skills Certification System.


1.Short title; findings
(a)Short titleThis Act may be cited as the First STEP Act or the Supporting Training for Employment Potential Act.
(b)FindingsCongress finds the following:
(1)Manufacturing has been the backbone of the Nation’s economy for more than a century.
(2)In 2012, manufacturers contributed $1.87 trillion to the economy.
(3)More than 12 million workers are employed in the manufacturing sector.
(4)In many sectors there is a pronounced shift to high-skilled manufacturing jobs, and potential employees must possess high-level skills in order to compete in the job market.
(5)In 2011, President Obama announced an expansion of the Manufacturing Skills Certification System as a part of the Skills for America’s Future Program. The Manufacturing Skills Certification System is a collaborative effort between private industry and the National Institute of Standards and Technology to create manufacturing credentials that would be universally recognizable. The credential program was designed by the Manufacturing Institute, a non-profit arm of the National Association of Manufacturers. Since its inception in 2011 more than 173,000 certifications have been issued.
(6)Centers across the country, such as the Connecticut Center for Advanced Technology, have been working diligently to educate employers about the value of credentials, as well as working with local education centers to promote these credentials. These centers bridge the gap between employers and potential employees and assist in the creation and retention of jobs, and highlight the importance of supporting and patronizing local manufacturers and businesses.
2.Manufacturing Skills Certification SystemThe National Institute of Standards and Technology Act (15 U.S.C. 271 et seq.) is amended—
(1)by inserting after section 25 the following new section:

25A.Promotion of the Manufacturing Skills Certification SystemIn addition to the Centers program created under section 25, the Secretary, through the Director, and if appropriate, through other officials, shall provide support and assistance to programs throughout the United States in order to help those programs promote the Manufacturing Skills Certification System, including by—
(1)promoting collaboration between community colleges, technical schools and local businesses to help such colleges and schools to better understand the specific needs of businesses, and businesses to better understand the skill sets that students learn in the programs offered by such colleges and schools;
(2)educating businesses and students about the value of universally recognized credential programs and ultimately lead to apprenticeship opportunities;
(3)providing support and assistance for programs within states looking to implement the Manufacturing Skills Certification System; and
(4)providing support and assistance for programs to collaborate with one another at a national level.; and
(2)in section 25(f)(10) (15 U.S.C. 278k(f)(10)), by striking 2011 through 2013 and inserting 2014 through 2016.

